Fourth Court of Appeals
                                   San Antonio, Texas
                                        November 29, 2018

                                       No. 04-18-00401-CR

                                     Alberto VERASTEGUI,
                                            Appellant

                                                 v.

                                      The STATE of Texas,
                                            Appellee

                 From the 83rd Judicial District Court, Val Verde County, Texas
                                   Trial Court No. 14,031CR
                          Honorable Robert Cadena, Judge Presiding


                                          ORDER
        Appellant has filed numerous documents pro se, including a motion to stay the notice of
appeal. Our records show appellant is represented by counsel in this appeal, and counsel has filed
a brief on appellant’s behalf. If an appellant is represented by counsel in an appeal, the appellant
is not entitled to “hybrid representation,” meaning that pro se filings present nothing for this rule
on and we will only be able to respond to and rule on documents filed by appellant’s attorney.
See Ex parte Taylor, 36 S.W.3d 883, 887 (Tex. Crim. App. 2001); Flores v. State, 625 S.W.2d
44, 47 (Tex. App.—San Antonio 1981, pet. ref’d). We therefore take no action on the pro se
filing.


                                                      _________________________________
                                                      Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 29th day of November, 2018.



                                                      ___________________________________
                                                      KEITH E. HOTTLE,
                                                      Clerk of Court